The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Acknowledgement is made of Applicant's remarks and amendments filed March 22, 2021.  Acknowledgement is made of Applicant's amendment to Claim 1 further limiting the skin disease, skin condition, or disorder being characterized and treated to acne.   Acknowledgement is made of Applicant's amendment limiting dependent Claims 8 and 22 to the skin disease, skin condition, or disorder acne.  Acknowledgement is made of the addition of new Claims 59 – 62.

Withdrawn Rejections


Claim Rejections - 35 USC § 112
The rejection of Claims 1 – 3, 7 – 9, 11 – 13, 20 – 22, 49 – 51 and 53 – 58 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is rendered moot and is withdrawn in response to Applicant’s amendment further limiting the claimed method to acne as the skin disease, skin condition, or disorder being treated and characterized.  
The scope of enablement rejection of Claims 1 – 3, 7 – 9, 11 – 13, 20 – 22, 49 – 51 and 53 – 58 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is rendered moot and is withdrawn in response to Applicant’s amendment further limiting 

Priority
This application, 14/899,048, filed 12/16/2015 is a 371 (national stage entry) of PCT/US14/42961, International Filing Date: 06/18/2014.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 22, 2021 was filed after the mailing date of the non-Final Office Action on December 24m 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant representative Uri Greenwald on March 31, 2021.
The claims have been amended as follows:

Claims 33 – 47. (Cancelled)   



Rejoinder
It is noted that upon the allowance of a generic claim, applicant is entitled to claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  Accordingly, method Claims 10, previously withdrawn in reply to the response to the election/restriction requirement filed July 20, 2016, are rejoined with the allowed method Claims 1 – 3, 7 – 9, 11 – 13, 20 – 22, 49 – 51 and 53 – 62.   
Because a claimed specie previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the specie election requirement as set forth in the Office action mailed on May 20, 2016 is hereby withdrawn. In view of the withdrawal of the specie election requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the specie election requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Reasons for Allowance
The following is an examiner's statement of reasons for allowance: The claimed subject matter drawn to a method of characterizing and treating a skin disease, skin condition, or disorder of a subject, wherein said skin disease, said skin condition, or said skin disorder is acne, said method comprising: a) obtaining a sample comprising a plurality of microorganisms from a skin or subcutaneous tissue of said subject; b) performing sequencing on nucleic acid from said plurality of microorganisms thereby identifying a microbiome of said subject, and performing metabolome analysis on metabolites from said plurality of microorganisms thereby identifying a metabolome associated with said microbiome; c) characterizing said microbiome of said subject and said metabolome associated with said microbiome by comparing both said microbiome of said subject and said metabolome associated with said microbiome to a profile of a cohort of individuals, said profile comprising a representative microbiome and a representative metabolome, thereby generating a characterization of said subject comprising a determination of a similarity of said subject to said cohort of individuals; and d) administering a therapeutic formulation to said subject, said therapeutic formulation configured to modify both said microbiome of said subject and said metabolome associated with said microbiome to treat said acne, when said characterization indicates that said subject is in need of treatment for said acne, is allowed as being neither anticipated by nor obvious over the closest prior art.
Blaser et al. in US 2009/0035329 (IDS dated 12/16/2015, US patent cite No. AD) is representative of the closest prior art.  Blaser discloses a method of diagnosing a skin disease comprising the steps of comparing the amount of at least one desired bacterial 
Accordingly, one of ordinary skill in the art would not have been motivated to characterize both the microbiome and the metabolome in the skin of a subject having acne with a reasonable expectation of treating acne with a therapeutic formulation configured to modify both said microbiome and said metabolome.
The specification discloses known technologies such as Next Generation Sequencing (NGS) in combination with mass-spectrometry to characterize and compare the microbiome and metabolome of skin samples in patients with diseased and healthy skin (e.g. p [0030] – [0035]).  The specification, at p [0052], discloses P. acnes is a bacterium found in a variety of locations on the human body including the skin, and that P. acnes can consume skin oil and produce byproducts such as short-chain fatty acids and propionic acid [i.e. ‘metabolites’; a feature of a metabolome], which are known to help maintain a healthy skin barrier. The specification discloses propionibacteria such as P. acnes also produce bacteriocins and bacteriocin-like compounds (e.g., propionicin P1G-1, jenseniin G, propionicins SM1, SM2 T1, and acnecin), which are inhibitory toward undesirable lactic acid-producing bacteria, gram-negative bacteria, yeasts, and P. acnes may be treated with a personal care product designed to inhibit growth and proliferation of P. acnes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1 – 3, 7 – 13, 20 – 22, 49 – 51 and 53 – 62 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS HEYER whose telephone number is (571)270-7677.  The examiner can normally be reached on 7-7 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WINSTON SHEN can be reached at (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DENNIS HEYER/Primary Examiner, Art Unit 1628